Citation Nr: 0942632	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-32 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for B12 deficiency 
(also claimed as anemia).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities as secondary to treatment 
for non-Hodgkin's lymphoma (NHL).

4.  Entitlement to service connection for memory loss as 
secondary to treatment for non-Hodgkin's lymphoma (NHL).

5.  Entitlement to service connection for degenerative joint 
disease of the bilateral shoulders as secondary to treatment 
for non-Hodgkin's lymphoma (NHL).

6.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine with sciatica as secondary to 
treatment for non-Hodgkin's lymphoma (NHL).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2008 and August 2008 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Wichita, Kansas.  The Veteran 
testified before the undersigned Veterans Law Judge in August 
2009; a transcript of that hearing is associated with the 
claims folder.

The issues of entitlement to service connection for 
degenerative joint disease of the bilateral shoulders and 
lumbar spine with sciatica as secondary to treatment for 
service-connected NHL are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In testimony received at an August 2009 Board hearing, 
prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal as to the issues of entitlement 
to service connection for B12 deficiency and depression.

2.  The competent evidence is at the very least in equipoise 
as to the issue of whether the Veteran's peripheral 
neuropathy of the lower extremities is the result of 
treatment for his service-connected NHL.

3.  The competent evidence is at the very least in equipoise 
as to the issue of whether the Veteran has a disorder 
manifested by short term memory problems that is the result 
of treatment for his service-connected NHL.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to service 
connection for B12 deficiency and depression.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  Peripheral neuropathy of the lower extremities is 
proximately due to treatment for service-connected NHL.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 
(2009).  

3.  A disorder manifested by short term memory problems is 
proximately due to treatment for service-connected NHL.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 
(2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2009).  In 
August 2009, the Veteran testified that he was withdrawing 
his appeal as to the issues of entitlement to service 
connection for B12 deficiency and depression.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review such claims and 
they are dismissed.

VA's Duties to Notify and Assist

For the remaining issues decided herein, the entire benefit 
sought on appeal has been granted.  Therefore, the Board 
finds that no purpose would be served by undertaking an 
analysis of whether there has been compliance with the notice 
and duty to assist requirements set out in the Veterans 
Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).

Analysis

Initially, the Board observes that the Veteran submitted 
additional evidence in support of this appeal at the August 
2009 Board hearing.  However, such evidence was submitted 
with a waiver of review by the agency of original 
jurisdiction.  Thus, no remand is required to allow the RO an 
opportunity to review this evidence.  See 38 C.F.R. § 
20.1304(c) (2009).  Furthermore, the Board notes that since 
it is granting the claims decided herein, there would be no 
prejudice to the Veteran if the Board were to consider this 
evidence without a waiver.   

The Veteran asserts that he is entitled to service connection 
for a number of chronic disorders including, peripheral 
neuropathy of the bilateral lower extremities and short term 
memory loss.  It is his contention that these disorders are 
the result of chemotherapy administered as treatment for his 
service-connected non-Hodgkin's lymphoma (NHL).  The Veteran 
testified at his August 2009 hearing that both of these 
disorders had their onset following his first round of 
chemotherapy treatment.  

Service connection is warranted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2009).  Additionally, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected, 
provided that a pre-aggravation baseline level of disability 
may be made.  Id.  

Historically, the Veteran's medical records reflect that he 
was diagnosed with NHL in early 2001 and began a course of 
CHOP chemotherapy with Rituxan.  Treatment was discontinued 
in May 2001 after his oncologist determined that a nearly 
complete response was met.  Thereafter, the Veteran 
experienced a recurrence of his NHL in late 2002 and 
underwent another course of chemotherapy with Rituxan.  In 
April 2004, the Veteran's oncologist submitted a letter to 
the VA indicating that the Veteran, while no longer 
undergoing chemotherapy, continues to require scheduled 
Rituxan to maintain his response.  

Peripheral Neuropathy of the Lower Extremities

As noted above, the Veteran testified at his August 2009 
Board hearing that he did not begin to have problems with 
peripheral neuropathy of his lower extremities until 
undergoing chemotherapy for service-connected NHL.  He 
further stated that he continues to be treated for this 
disorder; his wife also testified that she had seen him 
"scream with the pain of the neuropathy."  

The Veteran's contemporaneous medical records do not reflect 
any complaints related to peripheral neuropathy of the lower 
extremities.  However, the Veteran gave a history at a March 
2007 VA nerves examination of a burning sensation in his feet 
following his first round of chemotherapy with increasing 
pain extending to his lateral and posterior thigh over the 
last two years.  Thereafter, he underwent a nerve conduction 
study and was diagnosed with peripheral neuropathy of the 
lower extremities.  See VA Nerves Examination Report dated in 
March 2007; see also Letter from Dr. W.F.C. dated March 13, 
2008 (notes a diagnosis of peripheral polyneuropathy).  

The Veteran's claims file was not available for review at the 
March 2007 VA examination; however, following an examination 
of the Veteran, the examiner opined that the Veteran's 
peripheral neuropathy of the lower extremities is "more 
likely than not secondary to chemotherapy as significant 
demyelinization of the peripheral nerves has occurred."  In 
reaching this conclusion, the examiner noted that the Veteran 
did not have a history of diabetes and that there was no 
other explanation for why he has peripheral neuropathy.  

In addition to the March 2007 VA examination, the record 
contains two additional medical opinions regarding a nexus 
between the Veteran's peripheral neuropathy and his service-
connected NHL.  The first is from a private oncologist who 
had the occasion to examine the Veteran and review the 
results of the nerve conduction study obtained at the March 
2007 VA examination.  See Letters from Dr. W.F.C. dated March 
10, 2008, and March 13, 2008.  The letters from this private 
oncologist reflect that the Veteran recounted a history of 
problems related to peripheral neuropathy following his 
diagnosis and treatment of NHL.  Although acknowledging that 
more than a year had passed since the March 2007 study, Dr. 
W.F.C. noted that the Veteran still had symptoms referable to 
a peripheral neuropathy and that it was therefore "assumed 
that [the Veteran] still suffers from chemotherapy-induced 
peripheral neuropathy [emphasis added]."

The final opinion of record is found in another VA 
examination report dated in January 2008.  Contrary to the 
March 2007 examiner, the January 2008 VA examiner concluded 
that the Veteran does not have chronic peripheral neuropathy 
that is related to chemotherapy.  In reaching this 
conclusion, the examiner indicated that "[t]here is no 
scientific nor objective evidence that...peripheral 
neuropathy...[was] caused from or made worse from the 
previously treated condition of non-Hodgkin's lymphoma with 
chemo-therapy."  Rather, it was the examiner's opinion that 
the Veteran's current peripheral neuropathy is more likely 
than not secondary to a nonservice-connected internal 
fixation of the right hip.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  In the present case, 
the record contains two favorable medical opinions and one 
negative opinion.  Although none of these opinions were 
provided with the benefit of a claims file review, the Board 
observes that each examiner appears to have been provided 
with a medical history from the Veteran that is competent and 
credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Hayes, 5 Vet. App. at 69-70.  Moreover, each opinion is 
accompanied by a rationale which explains the reasoning 
behind the opinion provided.  Finally, at least one of the 
favorable medical opinions was provided by a specialist in 
the field of oncology.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).  Under these circumstances, the Board 
can find no reason why it should not afford significant 
probative value to all of the opinions provided in the 
record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the relevant inquiry when assessing the probative 
value of a medical opinion is not whether the claims file was 
reviewed but whether the opinion reflects application of 
medical principles to an accurate and complete medical 
history).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  
The record contains competent and probative medical evidence 
both refuting and supporting the Veteran's claim.  Thus, it 
is the opinion of the Board that the evidence is, at the very 
least, in relative equipoise.  Under these circumstances, and 
with consideration of the benefit of the doubt rule, the 
Board therefore concluded that service connection for 
peripheral neuropathy of the lower extremities should be 
granted.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Short-Term Memory Loss

The Veteran has asserted throughout this appeal that he began 
to experience short term memory problems after beginning 
chemotherapy for treatment of his service-connected NHL.  He 
testified at his August 2009 Board hearing that no treating 
physician had ever linked these problems to chemotherapy; 
however, as confirmed by his wife, these problems did not 
exist prior to his being diagnosed with NHL.  

In January 2007, the Veteran was examined by a VA 
psychologist to determine whether he had any current disorder 
manifested by memory problems and, if so, whether such 
disorder was related to chemotherapy.  Following a review of 
the claims file and an examination of the Veteran, a 
diagnosis of amnestic disorder, not otherwise specified, with 
severe problems in learning and retaining new verbal 
information was provided.  The examiner indicated that he had 
reviewed literature regarding cognitive functioning and CHOP 
chemotherapy and that there appeared to be emerging data 
which supports a decline in memory/attention/concentration as 
sequelae of this treatment.  Therefore, it was his opinion 
that it is "as likely as not that [the Veteran's] memory 
problems are secondary to his Non-Hodgkin's Lymphoma and its 
treatment."  

Thereafter, the Veteran was examined by a neuropsychologist 
in August 2007.  Following a barrage of neuropsychiatric 
testing, the Veteran was found to have variable short term 
memory performance, although the examiner determined that 
there was no evidence of permanent cognitive dysfunction.  In 
evaluating whether the Veteran's short term memory problems 
were chemotherapy-related, the examiner acknowledged that it 
is well known that active chemotherapy may contribute to 
cognitive difficulties.  However, it was the August 2007 
examiner's opinion that the Veteran's short term memory 
performance problems were not the result of chemotherapy for 
NHL, but rather were "likely the result of his chronic pain 
and/or the influence of pain medications on his cognitive 
functioning."  

As above, the Board finds that is faced with two different 
medical opinions based on virtually the same evidence.  Both 
etiological opinions were provided following an examination 
of the Veteran and a review of the claims file.  The 
examiners providing the opinions were both specialists in the 
field of psychology, and each of them give a reasonable 
rationale for their conclusions, citing outside literature.  
The Board can therefore find no reason why it should not 
afford significant probative value to both opinions.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Absent any indication that either opinion should not be 
afforded significant probative value, the Board is of the 
opinion that the evidence is, at the very least, in relative 
equipoise as to the issue of whether the Veteran has a 
disorder manifested by short term memory problems that is 
related to his chemotherapy treatment for service-connected 
NHL.  Affording all reasonable doubt in favor of the Veteran, 
the Board therefore concludes that service connection should 
be granted for this disability.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.


ORDER

The issue of entitlement to service connection for B12 
deficiency is dismissed.

The issue of entitlement to service connection for depression 
is dismissed.  

Entitlement to service connection for peripheral neuropathy 
of the lower extremities as secondary to treatment for NHL is 
granted.

Entitlement to service connection for a disorder manifested 
by short term memory problems as secondary to treatment for 
NHL is granted.


REMAND

The Veteran contends that he has degenerative joint disease 
of the bilateral shoulders and lumbar spine with sciatica 
that is also related to chemotherapy treatment for service-
connected NHL.  He testified at his August 2009 Board hearing 
that he has been under a physician's care for his 
degenerative joint disease since 2002, and that he has 
received treatment for these claimed disorders at the VA 
Medical Center (MC) in Topeka, Kansas, and the Community 
Based Outpatient Clinic (CBOC) in Salina, Kansas.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
The claims file reflects that some VA treatment records have 
been associated with the current record.  However, it does 
not appear that all records identified by the Veteran have 
been requested.  Therefore, because the Veteran has 
identified outstanding VA records pertinent to his claims for 
service connection for degenerative joint disease of the 
shoulders and lumbar spine the Board concludes that a remand 
is necessary.  See id.  

Additionally, if any competent evidence is received which 
indicates that the Veteran's degenerative joint disease of 
the shoulders and/or lumbar spine may be related to his 
service-connected NHL, including chemotherapy treatment, the 
Board is of the opinion that a new VA opinion should be 
obtained which considers this new evidence.  See 38 U.S.C.A. 
§ 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records, 
including any outpatient records, 
inpatient records, laboratory reports, and 
radiology results, from the Topeka VAMC 
and the Salina COBC for the period from 
January 1, 2002, through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the agency of original 
jurisdiction determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

2.  If, and only if, following receipt of 
the above records, any new evidence is 
received which indicates that the 
Veteran's degenerative joint disease of 
the shoulders and/or lumbar spine may be 
related to his service-connected NHL, 
including chemotherapy treatment, submit 
the Veteran's claims file to a medical 
professional with a specialty in the field 
of oncology and/or pharmacology.  
Following a review of the claims file, the 
reviewing professional is asked to provide 
an opinion as to whether it is more likely 
than not (greater than a 50 percent 
probability), less likely than not (less 
than a 50 percent probability), or as 
likely as not (50 percent probability) 
that any current degenerative joint 
disease of the bilateral shoulders and/or 
lumbar spine is etiologically related to 
the Veteran's service-connected non-
Hodgkin's lymphoma, including whether any 
chemotherapy treatment for non-Hodgkin's 
lymphoma caused, contributed to cause, or 
chronically worsened any degenerative 
joint disease.  A detailed rationale 
should be provided for all opinions.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


